Defendant wife appeals from a superior court order reducing child support payments to plaintiff husband from $71 to $30 per week, following the parties’ divorce and award of custody of their child to plaintiff. Defendant contends that she should have no support obligation.
On appeal defendant concedes that the court’s original $71 weekly figure was correct under the support guidelines issued by the secretary of human services pursuant to 15 V.S.A. § 654. Her major issue on appeal is the failure of the trial court to eliminate her support obligation altogether in light of the living expenses she itemized in her affidavit of expenses. But the court in its decision from the bench made it clear that it was reducing the support figure from $71 to $30 in light of the facts adduced by defendant about her living expenses, including the expense of caring for two children of an earlier marriage. It was within the court’s power to consider these factors. See Ainsworth v. Ainsworth, 154 Vt. 103, 108-12, 574 A.2d 772, 775-78 (1990). In accordance with the criteria set forth in 15 V.S.A. § 659(a), the court reduced the amount of weekly support by more than half from the $71 figure established under the guidelines. Defendant has not demonstrated that it was an abuse of discretion for the court to impose some obligation to support, especially at a figure well below that prescribed by the guidelines.
Nor is defendant correct that the court failed to explain its award of the parties’ residence to plaintiff, or that the award was an abuse of discretion. The court found that the residence had been owned by plaintiff and that defendant had not added substantially to its value. The court also specifically stated that it considered the property award in arriving at a child support figure, noting that defendant had done nothing toward support of the child since the parties separated. In light of its reduction in defendant’s support obligation under the guidelines of nearly 60 percent, the court’s decision was well within its discretion.

Affirmed.